                                            Case 4:18-cv-01856-HSG Document 37 Filed 12/20/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           INGRID & ISABEL, LLC,
                                   7                                                         Case No. 18-cv-01856-JCS
                                                         Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF INGRID
                                                   v.                                        & ISABEL, LLC’S EX PARTE
                                   9                                                         APPLICATION FOR ORDER
                                           BENTIBO, et al.,                                  AUTHORIZING ALTERNATE SERVICE
                                  10
                                                         Defendants.                         OF PROCESS ON DEFENDANT
                                  11                                                         PURSUANT TO FEDERAL RULE OF
                                                                                             CIVIL PROCEDURE 4(F)(3)
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 27
 United States District Court




                                  13

                                  14
                                                Plaintiff Ingrid & Isabel, LLC (“Plaintiff”) moved this Court to issue an Order to
                                  15
                                       Authorize Service on the Defendants’ Attorneys pursuant to Fed.R.Civ.P. 4(f)(3) and (h), which
                                  16
                                       was noticed for hearing on December 21, 2018, in Courtroom G of this Court, located at 450
                                  17
                                       Golden Gate Avenue, 15th Floor, San Francisco, CA 94102. The Application was made on the
                                  18
                                       grounds that Plaintiff has been unable to serve Defendants Bentibo and Jinliang Qian
                                  19
                                       (“Defendants”), who reside in China, through normal procedures under the Hague Convention on
                                  20
                                       the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters
                                  21
                                       (“Hague Convention”). Plaintiff presented evidence demonstrating the following facts.
                                  22
                                                1. In or around June 2017, Defendants advertised their infringing products on
                                  23
                                       Amazon.com.
                                  24
                                                2. On or about November 28, 2017, Plaintiff filed a patent infringement report through an
                                  25
                                       automated system with Amazon Brand Registry with Amazon.com, in order to stop the sale of the
                                  26
                                       infringing products being sold by “Bentibo” with ASIN B071XSRWNW on Amazon.com.1
                                  27

                                  28   1
                                           The infringing products continue to be sold on Amazon.com, now with new ASIN numbers
                                          Case 4:18-cv-01856-HSG Document 37 Filed 12/20/18 Page 2 of 4




                                   1   Amazon.com replied to Plaintiff on November 28, 2017, and when a report is filed with Amazon

                                   2   Brand Registry, a notification is automatically sent to the seller.

                                   3          3. On November 30, 2017, attorney Josh Han with the Tian IP firm in Bellevue,

                                   4   Washington (which also employs attorneys in China) and who is also an attorney with Beijing

                                   5   High Law Partners, in Beijing, China, responded to Plaintiff’s complaints filed with Amazon

                                   6   about ASIN B071XSRWNW, stating they represented “Carla Stancil” (who Plaintiff presumes is

                                   7   an alias for Bentibo), who sold the Maternity Belly Band on Amazon.com, with ASIN

                                   8   B071XSRWNW, which Plaintiff requested Amazon to remove. Attorney Han sent claim charts to

                                   9   Plaintiff and argued that the accused products did not infringe Plaintiff’s patents. Plaintiff and

                                  10   Attorney Han exchanged correspondence and phone calls over the following two months about

                                  11   removing the Bentibo bands from Amazon before Plaintiff prepared and filed its Complaint.

                                  12          4. Unable to proceed any further with Mr. Han, on March 27, 2018, Plaintiff filed its
Northern District of California
 United States District Court




                                  13   Complaint in this Court against Defendants for damages arising out of Defendants’

                                  14   infringement of Plaintiff’s patents and for unfair competition.

                                  15          5. Plaintiff researched Defendants’ residence and has made diligent attempts to serve

                                  16   Defendants since filing the Complaint, but nothing has been successful. On April 5, 2018,

                                  17   Plaintiff served a Notice of a Lawsuit and Request to Waive Service of a Summons by mail to

                                  18   Defendants’ address in China. Defendants had 60 days to respond, and failed to do so.

                                  19          6. On or about May 25, 2018, Plaintiff initiated the process of serving Defendants through

                                  20   the Hague Convention. Plaintiff engaged the services of Judicial Support who was unable to

                                  21   complete the transfer of documents to the Chinese Central Authority because in wiring their funds

                                  22   the beneficiary’s name on the receipt did not reflect “The Supreme People's Court of China,”

                                  23   instead, it stated “The Supreme People’s Court of Chin.” In filling out the wiring documents, the

                                  24   field to insert the beneficiary’s name would not allow for the required number of letters to type

                                  25   “The Supreme People’s Court of China,” even though that is what the Chinese Central Authority

                                  26   required.

                                  27

                                  28
                                       B07FLMBVS6 and B07K23Q47M.
                                                                                          2
                                          Case 4:18-cv-01856-HSG Document 37 Filed 12/20/18 Page 3 of 4




                                   1            7. Defendant Jinliang Qian is the owner of the Bentibo trademark that is relevant to this

                                   2   action. A search on the United States Patent and Trademark Office Trademark Electronic Search

                                   3   System (TESS) shows that the “owner name: of the Bentibo trademark is “jinliang qian” and the

                                   4   “owner address” is Room 102 Unit 9 Danxi 1 Destrict, yiwu CHINA. TESS also shows “Legal

                                   5   Entity Type: INDIVIDUAL, Citizenship: China.” On TESS, Jinliang Qian signed applications

                                   6   containing this information, with accompanying declarations, which are on file in the United

                                   7   States Patent and Trademark Office records.

                                   8            8. On December 30, 2015, a trademark application was filed with the USPTO and signed

                                   9   by Jinliang Qian as Applicant for the trademark Bentibo on the Principal Register.

                                  10   Bentibo/Jinliang Qian listed two additional individuals for correspondence:

                                  11
                                                       LIWEI LU
                                  12                   308 E. 5th Ave
Northern District of California
 United States District Court




                                                       Vancouver, B.C. V5T1H4
                                  13                   Canada
                                                       filing@zoroip.com
                                  14
                                       and
                                  15                   QUEST QIAN
                                                       308 E. 5th Ave
                                  16                   Vancouver, B.C. V5T1H4
                                                       Canada
                                  17                   ninbharati@gmail.com
                                  18            9. On December 12, 2018, Ilene Goldberg spoke with process server companies to inquire

                                  19   about service on Chinese entities through the Hague Convention, during the year of 2018, and

                                  20   each of these three companies have been unable to serve defendants in China for up to two to three

                                  21   years.

                                  22            Having considered all relevant documents and evidence and having considered the

                                  23   arguments of counsel, and good cause appearing therefor, IT IS HEREBY ORDERED that the

                                  24   Motion for Alternative service is GRANTED. Plaintiff may alternatively serve Defendants by

                                  25   doing all of the following:

                                  26         1. Plaintiff shall send by U.S. mail a copy of the complaint and summons to Josh Zhihua Han

                                  27            at the following address:

                                  28
                                                                                          3
                                          Case 4:18-cv-01856-HSG Document 37 Filed 12/20/18 Page 4 of 4



                                                    Josh Zhihua Han Ph.D., J.D.,
                                   1                Tian IP & Technology, LLC,
                                                    14150 NE 20th St F1-55,
                                   2                Bellevue, Washington 98007.
                                   3           Plaintiff shall also send those documents via email to Josh Zhihua Han at the email

                                   4           addresses Josh@tianip.com and info@tianip.com.

                                   5
                                          2. Plaintiff shall send by U.S. Mail a copy of the complaint and summons to:
                                   6

                                   7                LIWEI LU
                                                    308 E. 5th Ave
                                   8                Vancouver, B.C. V5T1H4
                                                    Canada
                                   9
                                                    And
                                  10                QUEST QIAN
                                                    308 E. 5th Ave
                                  11                Vancouver, B.C. V5T1H4
                                                    Canada
                                  12                ninbharati@gmail.com
Northern District of California
 United States District Court




                                  13

                                  14          In addition, Plaintiff shall send via email a copy of the complaint and summons to Liwei

                                  15          Lu at filing@zoroip.com and to Quest Qian at ninbharati@gmail.com.

                                  16   IT IS SO ORDERED.

                                  17   Dated: December 20, 2018

                                  18                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                  19                                                 Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
